         Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA               :
ex rel. CHRISTOPHER
JAMES KELLY-CREEKBAUM                  :

     v.                                :   Civil Action No. DKC 17-3525

                                       :
L’ACADEMIE DE CUISINE, INC.,
et al.                                 :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this qui tam

action under the False Claims Act (“FCA”), 31 U.S.C. §§ 3729 et

seq., is the motion to dismiss filed by Defendant FA Solutions,

LLC (“FAS”).      (ECF No. 16).      The issues have been fully briefed

and the court now rules, no hearing being deemed necessary.               Local

Rule 105.6.     For the following reasons, the motion to dismiss will

be granted.

I.   Factual Background1

     Relator Christopher James Kelly-Creekbaum (“Relator”) brings

this qui tam action against his former employer, L’Academie De

Cuisine, Inc. (“L’Academie”), and FAS, a third-party financial aid

servicer hired by L’Academie, alleging violations of the FCA

regarding education funds.




     1 The following facts are set forth in the complaint and
construed in the light most favorable to the Relator.
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 2 of 19



     1.     L’Academie and Title IV

     Defendant       L’Academie    is   an    educational   institution    that

participates    in    certain     federal     student   financial   assistance

programs established under Title IV of the Higher Education Act of

1965 (“Title IV”), 20 U.S.C. §§ 1070-1099.              (ECF No. 1 ¶ 2).     To

become an eligible Title IV institution, L’Academie entered into

a Program Participation Agreement (“PPA”) with the United States

Secretary of Education.         (Id.); 20 U.S.C. § 1094(a); 34 C.F.R. §

668.14(a)(1).    As a Title IV institution, L’Academie agreed to

disburse Federal Pell Grant funds on behalf of the United States

Department of Education (“DOE”).             (ECF No. 1 ¶ 2).   Additionally,

L’Academie agreed to originate federal loans and disburse federal

loan funds through the William D. Ford Federal Direct Loan Program.

(Id.).    As a participant in these federal programs, L’Academie was

tasked with:    (1) determining students’ eligibility for financial

aid, including the amount of funds they were eligible to receive;

(2) accepting funds from the federal government in order to

disburse Federal Pell Grant and federal loan funds to its students;

(3) disbursing those funds to each eligible student; and (4)

calculating and returning to the DOE funds awarded that were not

earned by students.       (Id. ¶ 3).

     2.     Title IV Funding

     Under the Federal Pell Grant and Direct Loan programs, federal

funds are advanced to participating institutions prior to the start

                                        2
        Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 3 of 19



of their respective payment periods. (Id. ¶ 23). To receive funds

under    both    programs,   participating         institutions    must   provide

information regarding students and their eligibility to the DOE

through its Common Origination and Disbursement (“COD”) system.

(Id. ¶ 24).      Based on the amount requested by the institution, the

DOE deposits a lump sum sufficient to cover all eligible students

under    both    programs    in    the   participating       institution’s   bank

account (“G5 Account”).           (Id.).       After the DOE deposits the lump

sum, the participating institution can withdraw funds from its G5

Account to disburse funds to qualifying students who accept awards.

(Id.).          Because   funds     are        distributed    to   participating

institutions ex ante, participating institutions are tasked with

calculating and refunding all unearned amounts to the DOE.                   (Id.

¶¶ 31 & 37).

        3.   Title IV Refund Requirements

        To prevent fraud, in each PPA the institution agrees to

“establish and maintain such administrative and fiscal procedures

and records as may be necessary to ensure proper and efficient

administration of funds[.]”          20 U.S.C. § 1094(a)(3); (ECF No. 1 ¶

46) (citing 34 C.F.R. § 668.16).                If a student enrolls but fails

to attend class, the institution must return the funds received

for that student to the DOE within a specified period of time.                 34

C.F.R. §§ 668.21(a)-(c).            Similarly, if a student enrolls and

attends some classes but then ceases attending, the institution

                                           3
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 4 of 19



must calculate the funds that the student earned and refund to the

DOE any unearned funds.     § 668.22(a)(1) (schools are required to

“determine the amount of [T]itle IV grant or loan assistance that

the student earned as of the student’s withdrawal date”); §

668.22(a)(4)   (the   “difference    between   these    amounts    must   be

returned to the [T]itle IV programs”).            When the institution

withdraws funds from its G5 Account, it must disburse funds within

three days.    (ECF No. 1 ¶ 31) (citing 34 C.F.R. § 668.162(b)(3)).

Funds that are held beyond three days constitute “excess cash,”

and institutions are required to refund that “excess cash” to the

DOE within seven days.     (Id.) (citing 34 C.F.R. § 668.166(b)).

     4.     L’Academie’s Alleged Fraud

     Relator contends that L’Academie did not adequately train

personnel responsible for managing financial aid under Title IV,

including   determining    student   eligibility,      accepting   federal

funds, disbursing federal funds, and refunding excess funds to the

DOE. (Id. ¶ 26). Moreover, Relator asserts that from 2012 through

July 2017, L’Academie:     (1) overstated the length of its academic

program, thereby overestimating the amount of federal grant and

loan funds it needed to pay eligible students (id. ¶¶ 27-28); (2)

double awarded Federal Pell Grants even though eligible students

are entitled to receive only one per award year (id. ¶¶ 29-30);

(3) prematurely requested and disbursed funds for students (id. ¶¶

31-36); and (4) under-refunded federal funds to the DOE, retaining

                                     4
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 5 of 19



excess federal funds beyond the time period Title IV permits (id.

¶¶ 31; 37-40).

     To support his basis of knowledge, Relator indicates that he

was hired by L’Academie as an Enrollment Coordinator in February

2017 but was terminated on November 27, 2017 after raising concerns

about the school’s alleged fraudulent conduct. (ECF No. 1 ¶ 10).

Relator states that, although he was an Enrollment Coordinator,

L’Academie tasked him with administering federal financial aid

despite having no training or experience in that area.             (Id.).

Relator contends that he was a witness to L’Academie’s intentional

concealment of its potential financial liability and was directed

to participate in L’Academie’s falsification of records at the

direction of his supervisor, Anne Connors — Director of Admissions

and Campus Director.    (Id.).

     5.   Hiring FAS

     Relator alleges that by July 2017, L’Academie, through its

senior management, became fully aware that L’Academie defrauded

the federal government and that it perpetuated this fraud through

the use of knowingly false information.          (Id. ¶ 41).      Relator

alleges that, instead of disclosing this revelation to the DOE,

L’Academie hired FAS to assist in the concealment of its fraudulent

practices between July 1, 2016 and July 20, 2017.            (Id. ¶ 42).

Relator avers that he witnessed Defendants falsify L’Academie’s

internal records along with records in the COD system to conceal

                                    5
       Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 6 of 19



L’Academie’s premature withdrawals from its G5 Account and its

delayed disbursement of federal funds during that period.             (Id. ¶

43).   FAS changed the dates of withdrawal and disbursement in the

COD system to dates that would have been in compliance with Title

IV, and L’Academie changed the dates in its internal records to

match the dates in the COD system.          (Id.).    Relator asserts that

the objective of this scheme was to make it appear as though

L’Academie withdrew and disbursed funds between July 1, 2016, and

July 20, 2017, in compliance with Title IV regulations so as to

(1)     withstand     scrutiny     during     L’Academie’s       Title      IV

recertification review in December 2017; (2) circumvent paying DOE

fines, costs, and refunds associated with its misconduct; and (3)

avoid a more detailed review of its records and practices dating

back to 2012, compelling L’Academie to refund Title IV funds that

it had over-awarded and under-refunded, along with associated

fines and costs.       (Id. ¶ 44).       In support of this assertion,

Relator indicates that before a Title IV recertification meeting

with   L’Academie’s   DOE   representative     in    August   2017,   he   was

instructed by his supervisor not to discuss that Defendants were

falsifying L’Academie’s records in the COD system.            (Id. ¶ 45).

       Finally, Relator contends that “[s]ince July 2017, FAS has

assumed the responsibility for loan processing and awarding Direct

Loan funds.”     (Id. ¶ 54).      In this role, FAS has awarded and



                                     6
          Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 7 of 19



disbursed funds based on students’ total eligibility, not what

each student agreed to accept.          (Id.).

II.   Procedural Background

      Relator filed suit against L’Academie and FAS on November 27,

2017.2      (ECF No. 1).    The complaint alleges that L’Academie:         (1)

presented false claims for payment to the United States, in

violation of 31 U.S.C. § 3729(a)(1)(A) (“Count I”); (2) made and

used false records material to the false claim, in violation of 31

U.S.C. § 3729(a)(1)(B) (“Count II”); (3) failed to return money

belonging to the United States, in violation of 31 U.S.C. §

3729(a)(1)(D) (“Count III”); (4) concealed and improperly avoided

its obligation to pay money to the United States, in violation of

31 U.S.C. § 3729(a)(1)(G) (“Count IV”); (5) conspired to commit

violations of the FCA, in violation of 31 U.S.C. § 3729(a)(1)(C)

(“Count V”); and (6) retaliated against Relator, in violation of

31 U.S.C. § 3730 (“Count VI”).         (Id. ¶¶ 55-85).    Count II and Count

V are also brought against FAS.         (Id. ¶¶ 64, 74).     Regarding Count

V, Relator alleges that FAS conspired with L’Academie to commit

the violations pleaded in Counts I-IV.           (Id. ¶ 74).




      2Under 31 U.S.C. § 3730(b), a private individual, known as a
“Relator,” may bring a civil action for a violation of § 3729 in
the name of the United States government, and the action may be
dismissed only if the court and the Attorney General provide
written consent for dismissal and their reasons for consenting.


                                        7
       Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 8 of 19



       Pursuant to 31 U.S.C. § 3730(b)(4)(B), the United States filed

a notice of intention to decline intervention on July 26, 2018.

(ECF No. 6).      On September 13, 2018, FAS filed a motion to dismiss

pursuant     to    Fed.R.Civ.P.      12(b)(6),      arguing    that     Relator’s

complaint fails to meet the pleading requirements under Rules 8(a)

and 9(b).    (ECF No. 16).        Relator opposed the motion on September

27, 2018.     (ECF No. 18).        FAS replied to Relator’s opposition on

October 10, 2018.      (ECF No. 20).         The Clerk entered the default of

L’Academie on December 12, 2018, for its failure to plead.                   (ECF

No. 23).

III. Standards of Review

       A.    Rule 12(b)(6)

       The purpose of a motion to dismiss under Rule 12(b)(6) is to

test   the   sufficiency     of    the   complaint.     Presley    v.    City   of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).                   A complaint

need only satisfy the standard of Rule 8(a), which requires a

“short and plain statement of the claim showing that the pleader

is entitled to relief.”           Fed.R.Civ.P. 8(a)(2).        But the Court in

Bell Atl. Corp. v. Twombly clarified the requirement, concluding

that “Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.”                 550 U.S. 544, 555

n.3 (2007).       Therefore, if the “well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct,”



                                         8
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 9 of 19



the complaint has not shown that “the pleader is entitled to

relief.”   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

     At this stage, all well-pleaded allegations in a complaint

must be considered as true, Albright v. Oliver, 510 U.S. 266, 268,

(1994), and all factual allegations must be construed in the light

most favorable to the plaintiff, see Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999) (“Harrison

I”) (citing Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th

Cir. 1993)).      In evaluating the complaint, unsupported legal

allegations need not be accepted.          Revene v. Charles Cty. Comm’rs,

882 F.2d 870, 873 (4th Cir. 1989).           Legal conclusions couched as

factual allegations are insufficient, Iqbal, 556 U.S. at 678, as

are conclusory factual allegations devoid of any reference to

actual events, United Black Firefighters v. Hirst, 604 F.2d 844,

847 (4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009).

     B.    Rule 9(b)

     A fraud claim is subject to the heightened pleading standard

of Fed.R.Civ.P. 9(b).        Harrison I, 176 F.3d at 783.        Rule 9(b)

provides that, “in alleging a fraud or mistake, a party must state

with particularity the circumstances constituting the fraud or

mistake.    Malice, intent, knowledge and other conditions of a

person’s   mind   may   be   alleged   generally.”      The   circumstances

required to be pleaded with particularity “include the ‘time, place

                                       9
       Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 10 of 19



and contents of the false representation, as well as the identity

of the person making the misrepresentation and what [was] obtained

thereby.’”     Superior Bank, F.S.B. v. Tandem Nat’l Mortg., Inc.,

197 F.Supp.2d 298, 313–14 (D.Md. 2000) (quoting Windsor Assocs.,

Inc. v. Greenfeld, 564 F.Supp. 273, 280 (D.Md. 1983)).                   The

purposes of Rule 9(b) are to provide the defendant with sufficient

notice of the basis for the plaintiff’s claim; to protect the

defendant against frivolous suits; to eliminate fraud actions

where all the facts are learned only after discovery; and to

safeguard the defendant’s reputation.           Harrison I, 176 F.3d at

784.    In keeping with these objectives, a “court should hesitate

to dismiss a complaint under Rule 9(b) if the court is satisfied

(1) that the defendant has been made aware of the particular

circumstances for which she will have to prepare a defense at trial

and (2) that [the] plaintiff has substantial prediscovery evidence

of those facts.”     Id.    Fraud allegations that fail to comply with

Rule 9(b) warrant dismissal under Rule 12(b)(6) review.             See id.

at 783 n.5.

       Several cases have clarified Rule 9(b)’s “who,” “what,” and

“when” requirements in the context of the FCA.          As to who, in FCA

cases where the defendant is a corporate entity, Rule 9(b) requires

the Plaintiff to name the individuals involved in the allegedly

fraudulent conduct.        See, e.g., United States ex rel. Robinson v.

Northrop Corp., 149 F.R.D. 142, 145 (N.D.Ill. 1993) (stating that

                                     10
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 11 of 19



Rule 9(b) requires a plaintiff asserting a FCA claim against a

corporate defendant to specify the “identity and/or role of the

individual employee involved in the alleged fraud.”).         As to what,

a plaintiff must show a link between allegedly wrongful conduct

and a claim for payment actually submitted to the government. See,

e.g., United States ex rel. Clausen v. Lab. Corp. of Am., Inc.,

290 F.3d 1301, 1311 (11th Cir. 2002), cert. denied, 537 U.S. 1105

(2003) (noting that Rule 9(b) “does not permit a False Claims Act

plaintiff merely to describe a private scheme in detail but then

to allege simply and without any stated reason for his belief that

claims requesting illegal payments must have been submitted, were

likely     submitted[,]   or   should    have   been   submitted   to   the

Government.”). Finally, as to when, Rule 9(b) requires a Plaintiff

to allege with particularity the dates of the supposed fraudulent

conduct.    See, e.g., United States ex rel. Cericola v. Fed. Nat’l

Mortg. Ass’n, 529 F.Supp.2d 1139, 1146 (C.D.Cal. 2007) (stating

that Rule 9(b)’s requirements were not fulfilled when, among other

deficiencies, a plaintiff’s complaint alleged that FCA violations

occurred between 1995 and 1998 but did not allege any specific

dates).

IV.   Analysis

      In Count II, Relator alleges that, by knowingly falsifying

L’Academie’s disbursement records and communicating to the DOE

knowingly false information regarding L’Academie’s disbursement of

                                    11
     Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 12 of 19



federal Title IV funds from July 2017 through present day, FAS has

knowingly made false and fraudulent records used by L’Academie in

the submission of claims for payment, in violation of 31 U.S.C. §

3729(a)(1)(B).   (ECF No. 1 ¶ 64).      Relator contends that Count II

is sufficient to pass Rule 9(b) muster because “FAS knows exactly

what conduct and statements it needs to defend[:] . . . falsifying

[L’Academie’s] disbursement and draw down dates in COD beginning

in July 2017 for students who attended [L’Academie] between July

1, 2016 through July 2017.”     (ECF No. 18, at 18) (citing Harrison

I, 176 F.3d at 784).    In response, FAS maintains that the claims

to the DOE were submitted prior to the hiring of FAS in July 2017;

thus, FAS could not “have conspired with . . . [L’Academie] to

present the claims [between 2012 and July 2017] or to submit false

records in connection with them.”       (ECF No. 20, at 4).   In defense

of his contention, Relator asserts that:

          FAS cannot escape liability for its conduct
          simply because it did not . . . create a false
          record that was presented by [L’Academie] for
          payment. It is enough that FAS created and
          caused to be used false records and statements
          that were used by [L’Academie] to conceal its
          obligation to issue refunds to the government
          and to pay fines and penalties.

(ECF No. 18, at 11) (citing 31 U.S.C. § 3729(a)(1)(G)).

     Under Subsection 3729(a)(1)(B), a person is liable if he

“knowingly makes, uses, or causes to be made or used, a false




                                   12
     Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 13 of 19



record or statement material to a false or fraudulent claim.”          To

state a claim under the FCA, the plaintiff must allege:

             1.     that the defendant made a false statement
                    or engaged in a fraudulent course of
                    conduct;

             2.     such statement or conduct was made or
                    carried out with the requisite scienter;

             3.     the statement or conduct was material;
                    and

             4.     the statement or conduct caused the
                    government to pay out money or to
                    forfeit money due.

U.S. ex rel. Harrison v. Westinghouse Savannah River Co., 352 F.3d

908, 913 (4th Cir. 2003) (“Harrison II”).       A statement is material

if it “has a natural tendency to influence agency action or is

capable of influencing agency action.”        Harrison I, 176 F.3d at

785 (quoting United States ex rel. Berge v. Bd. of Trs. of Univ.

of Ala., 104 F.3d 1453, 1459 (4th Cir. 1997)) (internal quotation

marks omitted).        The materiality requirement is demanding; its

purpose is “to keep FCA liability from attaching to noncompliance

with any of potentially hundreds of legal requirements in a

contract.”        United States v. Triple Canopy, Inc., 857 F.3d 174,

178 (4th Cir. 2017) (citations and internal marks omitted), cert.

dismissed, 138 S.Ct. 370 (2017); see Universal Health Servs., Inc.

v. United States, 136 S.Ct. 1989, 2003 (2016).

     Relator ignores the necessary elements to state a claim under

§ 3729(a)(1)(B) and relies, instead, on a separate cause of action

                                    13
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 14 of 19



— the reverse false claims provision, § 3729(a)(1)(G).               Section

3729(a)(1)(G) cannot be used to remedy deficiencies in claims under

§ 3729(a)(1)(B).        Additionally, § 3729(a)(1)(B) requires Relator

to allege that a false claim was submitted to the DOE:

            [Section] 3729(a)(1)(B) does not require that
            the defendant itself “present” the false claim
            to the government. Instead, this provision is
            satisfied where the defendant makes or uses a
            false record that is material to a false
            claim. Nevertheless, a plaintiff asserting an
            FCA claim is still required to show that a
            false claim was submitted to the government.

United States ex rel. Grant v. United Airlines Inc., 912 F.3d 190,

200 (4th Cir. 2018) (citing Harrison I, 176 F.3d at 785).            Relator

fails to allege that FAS created a record material to a false claim

for payment that was submitted to the DOE between 2012 and July

2017 because, as the complaint alleges, FAS was not hired until

July 2017. (ECF No. 1 ¶ 42).            As such, conduct alleged prior to

July 2017 cannot be used to support a claim against FAS under §

3729(a)(1)(B).

      Relator does allege in his complaint, however, that after FAS

was hired, it (1) “knowingly created false and fraudulent records

that it knew [L’Academie] intended to use to submit false claims”

to   the   DOE   (id.   ¶   9);   (2)   “assumed   responsibility   for   loan

processing and awarding Direct Loan funds[;]” and (3) “awarded and

disbursed funds based on students’ total eligibility, which FAS

has determined at its sole discretion and not upon what the student


                                        14
      Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 15 of 19



agreed to accept.” (Id. ¶ 54). FAS asserts that these allegations

fail to satisfy the particularity requirements of Rule 9(b) because

the complaint “does not identify a single record that FAS created

in connection with claims submitted after FAS was hired, a single

loan or grant that was falsely claimed, or a single person who

created these false records.”                (ECF No. 20, at 3).         Relator does

not address these assertions in its opposition to FAS’s motion to

dismiss.

      The United States Court of Appeals for the Fourth Circuit has

clarified how the heightened pleading standard under Rule 9(b)

interacts with claims under the FCA:                       “[W]hen a defendant’s

actions,        as   alleged     and    as    reasonably        inferred   from    the

allegations, could have led, but need not necessarily have led, to

the   submission        of   false     claims,     a   relator   must    allege   with

particularity that specific false claims actually were presented

to the government for payment.”                   U.S. ex rel. Nathan v. Takeda

Pharm.     N.    Am.,    Inc.,    707     F.3d     451,   457     (4th   Cir.   2013).

Importantly, Rule 9(b) exists to ensure that there is substantial

evidence prior to discovery, considering a qui tam plaintiff’s

incentive to file suit “as a pretext to uncover unknown wrongs.”

United States ex rel. Owens v. First Kuwaiti Gen. Trading &

Contracting Co., 612 F.3d 724, 732 (4th Cir. 2010).

      Relator’s complaint fails under Nathan because he alleges a

general fraud scheme — that FAS awarded federal financial aid

                                             15
     Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 16 of 19



beyond what students requested — but fails to identify specific

false claims that were actually presented to the DOE.          Thus, the

allegations of conduct after July 2017 pleaded by Relator fail to

meet the heightened pleading standard of Rule 9(b).               Because

liability for conspiracy depends on the existence of an underlying

violation of the FCA and Relator fails to state a claim under §

3729(a)(1)(B), the conspiracy claim must be dismissed.             United

States ex rel. Hedley v. Abhe & Svoboda, Inc., 199 F.Supp.3d 945,

956 (D.Md. 2016).     Accordingly, Count II and the conspiracy to

commit violations of § 3729(a)(1)(B) in Count V are dismissed as

to FAS.

     The remaining claims against FAS are similarly deficient

under Rule 9(b).    Relator argues in Count V that FAS conspired

with L’Academie to commit the violations alleged in Counts I-IV.

(ECF No. 1 ¶ 74). FAS contends that Relator’s “failure to include

any specific claims with which FAS was involved is fatal to

Relator’s case as Relator has not provided the ‘time, place, and

contents of the false representations, as well as the identity of

the person making the misrepresentation and what he obtained

thereby’ as required by Rule 9(b).”      (ECF No. 16-1, at 6).

     The FCA imposes civil liability on individuals who conspire

to commit a violation of any of the subparagraphs within 31 U.S.C.

§ 3729(a)(1).   31 U.S.C. § 3729(a)(1)(C).       Although the FCA does

not define conspiracy, courts have concluded that “general civil

                                   16
     Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 17 of 19



conspiracy principles apply.” Hedley, 199 F.Supp.3d at 956 (citing

United States ex rel. Durcholz v. FKW Inc., 189 F.3d 542, 545 n.3

(7th Cir. 1999); United States v. Toyobo Co., 811 F.Supp.2d 37, 50

(D.D.C. 2011)).   To plead properly a conspiracy under the FCA, a

plaintiff must allege that the defendant “conspired with one or

more persons to have a fraudulent claim paid by the United States,

. . . that one or more of the conspirators performed any act to

have such a claim paid by the United States, and . . .              that the

United States suffered damages as a result of the claim.”                Id.

(quoting Toyobo Co., 811 F.Supp.2d at 50) (internal citations

omitted).   As applied above, a conspiracy claim under the FCA is

dependent on the existence of an underlying violation of the FCA.

     Because   Relator’s    failure     to   comply   with   Rule     9(b)’s

heightened pleading requirement regarding FAS pervades Counts I-

V, each claim need not be addressed individually here.            Rule 9(b)

requires a plaintiff to name the corporate individuals involved in

the allegedly fraudulent conduct.       U.S. ex rel. Wilson v. Kellogg

Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008) (“an FCA

plaintiff must, at a minimum, describe ‘. . . the identity of the

person   making   the   misrepresentation      and    what   he     obtained

thereby.’”) (quoting Harrison I, 176 F.3d at 784); 31 U.S.C. §

3729(a)(1) (liability attaches to “any person” who violates the

FCA); see, e.g., Robinson, 149 F.R.D. at 145 (“it is not enough

for plaintiffs to allege that ‘a Northrop engineer’ or ‘Northrop

                                   17
       Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 18 of 19



employees’         or     ‘superiors’        committed     fraudulent         acts”).

Additionally, to meet the FCA scienter requirement, a plaintiff

must demonstrate that an entity’s particular employee or officer

acted knowingly.         Harrison II, 352 F.3d at 918.           Further, contrary

to Relator’s assertions, qui tam plaintiffs are not afforded

leniency from Rule 9(b)’s requirements:

             The qui tam plaintiff is a special plaintiff
             who steps into the government’s shoes and is
             permitted to sue on the government’s behalf.
             To apply a more lenient standard merely
             because the plaintiff was not the victim of
             the fraud and/or did not have access to all
             the facts, would be unfair to a defendant who
             may have to answer a complaint that would not
             be acceptable if the government had intervened
             in the action. The qui tam plaintiff should
             not be given special treatment, and applying
             9(b) in such a manner would defeat the
             objectives behind the Rule. This may mean the
             potential qui tam plaintiff will have to keep
             a detailed record of what he or she observes
             or delve more deeply into the contents of the
             fraud, if necessary.

Robinson, 149 F.R.D. at 145; see, e.g., Nathan, 707 F.3d at 457–

58    (“To   the    extent       that    other   cases   apply    a    more   relaxed

construction of Rule 9(b) . . . we disagree with that approach.”).

Relator sufficiently alleges the time and place of FAS’s alleged

fraud, but fatally fails to identify any FAS individual involved.

Although     Relator      details       individuals   engaged     in    L’Academie’s

allegedly fraudulent scheme, the complaint does not name any

individual FAS employee and only references FAS generally.                     Thus,

the    remaining        claims    in     Relator’s    complaint       are   deficient

                                            18
       Case 8:17-cv-03525-DKC Document 24 Filed 08/14/19 Page 19 of 19



regarding FAS’s fraudulent conduct.        Accordingly, Count V will be

dismissed as to FAS.

  V.     Conclusion

       For the foregoing reasons, Defendant FAS’s motion to dismiss

(ECF No. 16) will be granted.         It appears unlikely that Relator

has additional facts available to cure his pleading deficiencies.

However, any amendment would be Relator’s first.          Thus, he will be

given an opportunity to file an amended complaint consistent with

this memorandum opinion, if possible.         Plaintiff may have 21 days

within which to file an amended complaint.            If no amendment is

filed, the dismissal will become with prejudice.         A separate order

will follow.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                     19
